OPINION — AG — **** AUTHORITY OF MUNICIPALITY OVER STATE OWNED PROPERTY — TAX **** (1) A MUNICIAPALITY HAS THE LEGAL AUTHORITY TO ANNEX STATE OWNED PROPERTY IN ACCORDANCE WITH THE PROVISIONS OF 11 O.S. 1969 Supp., 481 [11-481] (2) A MUNICIPALITY MAY NOT ENFORCE ANY ORDINANCE OF THE MUNICIPALITY UPON ANY PART OF STATE OWNED PROPERTY IN THE ABSENCE OF STATUTORY AUTHORITY ON THE PART OF THE STATE OF OKLAHOMA. (3) STATE AGENCIES MAY NOT AGREE TO ANNEXATION OF ITS PROPERTY BY A MUNICIPALITY.  (4) STATE AGENCY MAY NOT AGREE TO THE IMPOSITION OF A CITY ORDINANCE ON THE STATE'S PROPERTIES.  (5) A MUNICIPALITY MAY IMPOSE A CITY SALES TAX ON STATE OWNED RETAIL OUTLETS OPERATED ON STATE PROPERTY BY VIRTUE OF THE AUTHORITY GRANTED UNDER 68 O.S. 1969 Supp., 2701 [68-2701], PROVIDED THE STATE PROPERTY IS LOCATED WITHIN THE CORPORATE LIMITS OF THE MUNICIPALITY. (6) A MUNICIPALITY MAY IMPOSE A CITY SALES TAX ON RETAIL OUTLETS, PRIVATELY OWNED AND OPERATED ON PROPERTIES LEASED FROM THE STATE, PROVIDED, THE STATE OWNED PROPERTY IS LOCATED WITHIN THE CORPORATE LIMITS OF THE MUNICIPALITY. (W. HOWARD O'BRYAN, JR) CITE: OPINION NO. 66-109, OPINION NO. 66-238, OPINION NO. 66-299, 68 O.S. 1969 Supp., 1305 [68-1305]